Citation Nr: 0321399	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  99-12 022	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

C. Crowley, Counsel





REMAND

On June 19, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  



Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the appellant to provide a list 
of all VA and non-VA health care 
providers that have treated the veteran 
for PTSD or any psychiatric problems 
since service.  Include the necessary 
release forms.  Obtain records from each 
health care provider the appellant 
identifies, including records from the 
Vet Center, 30 Spruce Street, Columbus, 
Ohio, for treatment in May 1980, July 
1980, and September 1982 and from June 
1998 to the present.  

2.  Obtain the veteran's medical records from the 
VA Medical Center(s) in Dayton, Ohio and Columbus, 
Ohio for any treatment for PTSD during the period 
of 1998 to the present.  

3.  Contact the appropriate agency and obtain the 
veteran's service personnel records, including his 
201 file.  If no such service personnel records can 
be found, or if they have been destroyed, ask for 
specific confirmation of that fact.


4.  This veteran is seeking service connection for 
post-traumatic stress disorder.  Send a development 
letter asking the veteran to give a comprehensive 
statement regarding his alleged stressors.  Ask the 
veteran to comment specifically concerning names, 
dates, and places of assignment, and to include all 
stressful situations the veteran considers 
relevant.  

5.  Then, after receipt of any additional 
information, prepare a letter asking the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR) to provide any available information 
which might corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with a 
description of any alleged stressors identified by 
the veteran.  Provide USASCRUR with copies of any 
personnel records obtained showing service dates, 
duties, and units of assignment.

6.  Then, after a response is received from 
USASCRUR, schedule the veteran for a psychiatric 
examination in order to determine the nature and 
severity of any psychiatric disability found 
together with the appropriate diagnosis thereof.  
All indicated tests and studies, including 
psychological testing, should be accomplished and 
the findings then reported in detail.  If a 
diagnosis of PTSD is advanced, the examiner should 
identify the specific stressors supporting such a 
diagnosis.  All current psychiatric disorders 
should be diagnosed.  Any diagnosis of PTSD must 
conform to the requirements of DSM-IV.  If PTSD is 
diagnosed, the doctor should opine as to whether it 
is related to service, and the doctor should 
explain why such stressors are adequate to support 
the diagnosis under the standards of DSM-IV.  The 
claims folder must be made available to the 
examining physician.  The rationale for all 
opinions should be fully set forth.

7.  After the completion of the above, 
contact the veteran and determine if he 
still desires a hearing before the Board, 
stating his hearing options.  

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





